Case 6:18-cv-00030-JDK Document 453 Filed 08/28/19 Page 1 of 2 PageID #: 31301



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                      TYLER DIVISION

CYPRESS LAKE SOFTWARE, INC.                           §
          Plaintiff,                                  §
                                                      §
v.                                                    §    CASE NO. 6:18-cv-00030-JDK
                                                      §    (LEAD CASE)
SAMSUNG ELECTRONICS AMERICA, INC.                     §
         Defendant.                                   §


CYPRESS LAKE SOFTWARE, INC.                           §
          Plaintiff,                                  §
                                                      §
v.                                                    §    CASE NO. 6:18-cv-00138-JDK
                                                      §    (Member Case)
DELL, INC.                                            §
                 Defendant.                           §

                                   REPORT OF MEDIATION

        The above-captioned case was mediated by David Folsom on Tuesday, August 27, 2019,

between plaintiff, Cypress Lake Software, Inc., defendant Dell, Inc. and defendant Samsung

Electronics America, Inc.      The mediation session has been suspended.      The undersigned

mediator will continue to work with the parties in an effort to settle.

        Signed this 28th day of August 2019.


                                                      /s/ David Folsom
                                                      David Folsom
                                                      TXBN: 07210800
                                                      JACKSON WALKER, LLP
                                                      6002-B Summerfield Drive
                                                      Texarkana, Texas 75503
                                                      Telephone: (903) 255-3250
                                                      Facsimile: (903) 255-3265
                                                      E-mail: dfolsom@jw.com




23589393v.1 141408/00784
Case 6:18-cv-00030-JDK Document 453 Filed 08/28/19 Page 2 of 2 PageID #: 31302



                              CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically in
compliance with Local Rule CV-5(a) on this 28th day of August 2019. As such, this document
was served on all counsel who are deemed to have consented to electronic service. Local Rule
CV-5(a)(3)(A).



                                                 /s/ David Folsom
                                                 David Folsom




23589393v.1 141408/00784
